Citation Nr: 0533178	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
thoracic spine.  

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected traumatic change (osteophyte), 
bursitis, impingement and probable tendon tear, left 
shoulder.

5.  Entitlement to an initial compensable rating for the 
service-connected arthritis of the right shoulder.  

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative arthritis of the right 
ankle.  

7.  Entitlement to an initial compensable rating for the 
service-connected residuals of resection of the proximal 
phalanx of the left 5th toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2001 and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In the October 2001 rating 
decision, the RO denied inter alia, service connection for a 
disability of the thoracic spine, a bilateral knee 
disability, sinusitis, and bilateral hearing loss.  The RO 
granted service connection for degenerative arthritis of the 
right ankle and bilateral shoulders with an initial 10 
percent rating assigned; and granted service connection for 
residuals of a resection of the proximal phalanx of the left 
fifth toe, with a noncompensable rating assigned, both 
effective from November 1, 2001.  The rating decision denied 
service connection for other claimed disabilities; however, 
the veteran specifically appealed only with those 
disabilities noted herein for purposes of this appeal.  

Furthermore, in a November 2003 report of contact, the 
veteran's representative clarified that the veteran was 
withdrawing several issues to include service connection for 
bilateral hearing loss, calf pain, finger/thumb disability, 
night sweats, and shin splints.  As these issues were 
withdrawn before the case was certified for appeal, the Board 
does not have jurisdiction to address these issues. 

In an April 2003 rating decision, the RO granted service 
connection for disc space narrowing at L5-S1 with mechanical 
low back pain with an initial rating of 10 percent assigned; 
cervical spine strain with spondylosis at C4-C5, with a 
noncompensable rating assigned; residuals of a left ankle 
sprain, with a noncompensable rating assigned; and bilateral 
flat foot, with a noncompensable rating assigned.  To the 
Board's knowledge, the veteran has not submitted a timely NOD 
as to the initial ratings assigned for these service-
connected disabilities.  As such, they are not in appellate 
status or before the Board at this time.  

While the veteran's appeal was pending, the RO issued a 
rating decision in October 2004 which, inter alia, 
essentially bifurcated the service-connected disability of 
degenerative arthritis of the right ankle and bilateral 
shoulders into three separately ratable disabilities as 
follows:  service connection for traumatic change 
(osteophyte), bursitis, impingement and probable tendon tear 
of the left shoulder (initially rated as 20 percent 
disabling); degenerative arthritis of the right ankle 
(initially rated as 10 percent disabling); and arthritis of 
the right shoulder (initially rated as 0 percent disabling).  
As these awards are not complete grants of benefits, the 
issues remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.  

The issues of entitlement to service connection for a 
disabilities of the thoracic spine and bilateral knees, as 
well as entitlement to higher initial ratings for the 
service-connected left shoulder disability, arthritis of the 
right shoulder, arthritis of the right ankle and residuals of 
resection of the proximal phalanx of the left 5th toe are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent medical evidence does not show a current diagnosis 
of chronic sinusitis.  


CONCLUSION OF LAW

A disability manifested by chronic sinusitis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letter in March 2005 followed 
the initial adjudication.  The notice included the type of 
evidence needed to substantiate claims for service connection 
and claims for higher ratings.  In addition, the RO informed 
the appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The March 2005 VCAA letter also 
informed the appellant about the information and evidence he 
was expected to provide.  That letter also informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain.  
Also, the March 2005 letter advised the veteran to submit any 
evidence in his possession that pertained to his claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Moreover, the rating decisions, SOC and the SSOC explained, 
in detail, the reasons for the grants and/or denials of his 
claims.  The veteran also offered testimony in support of his 
claims at a personal hearing.  The Board finds that the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran's service medical records show that the veteran 
was treated on several occasions for upper respiratory 
infections during service.  On his March 2001 retirement 
Report of Medical History, the veteran reported that his 
present health included sinusitis.  

Post service medical records show that the veteran underwent 
a computerized tomography (CT) scan of his sinuses in 
September 2002, which was essentially normal.  It revealed 
only mild mucosal thickening in the sphenoid sinus, which was 
not felt to be clinically significant.  At a September 2002 
VA otolaryngology examination, the veteran reported a history 
of nasal congestion with occasional headaches.  The examiner 
noted a possible remote history of sinusitis, but indicated 
that there was no evidence of acute or chronic nose or sinus 
disease at that time.  

At a February 2004 VA examination, a mini sinus series was 
performed, and it was normal, noting that the paranasal 
sinuses were well aerated and clear.  On examination of the 
nose, the external nose was normal.  The vestibule was 
normal.  The septum was midline.  The turbinates, meatus, and 
floor of the nose were all normal as was the internal nasal 
mucosa.  The impression was possible remote history of 
sinusitis, and no current evidence of acute or chronic nose 
or sinus disease.  

In sum, the service medical records do show that the veteran 
was treated on occasion for acute upper respiratory 
infections during his lengthy period of active service; 
however a diagnosis of chronic sinusitis was never indicated 
in the service medical records.  Furthermore, medical 
evidence in this case does not show the existence of a 
current chronic sinusitis disability.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence that any current 
chronic sinusitis disability exists.  To the extent that the 
veteran is himself asserting that he in fact does have a 
current chronic sinusitis disorder, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The veteran has had ample opportunity to submit competent 
medical evidence of a chronic sinusitis disability, and he 
failed to do so.  The law is clear that in order to be 
considered for service connection, a claimant must first have 
a disability.  See the Court cases cited by the Board above, 
as well as the decision of the United States Court of Appeals 
for the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a current chronic 
diagnosed sinus disability, Hickson element (1) is not met 
and service connection may not be granted for this disorder 
on this basis alone.

Furthermore, although the service medical records show 
periodic treatment for occasional upper respiratory 
infections, they do not show complaints, findings or 
diagnosis of a chronic sinus condition.  

In summary, for reasons and bases expressed above, the Board 
concludes that the service connection may not be granted for 
the veteran's claimed chronic sinusitis, in view of the 
absence of evidence indicating that such a disability is 
manifested.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic sinusitis 
disability.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for chronic sinusitis is denied.  




REMAND

The veteran seeks service connection for a thoracic spine 
disability as well as a disability of the bilateral knees.  
In addition, the veteran seeks higher initial ratings for the 
service-connected disabilities of traumatic change 
(osteophyte), bursitis, impingement and probable tendon tear, 
left shoulder; arthritis of the right shoulder; arthritis of 
the right ankle; and residuals of resection of the proximal 
phalanx of the left 5th toe.

At the outset, the Board notes that the veteran was afforded 
VA pre-discharge examinations in conjunction with his claims 
of service connection, and he was subsequently afforded 
additional VA examinations in September 2002 and February 
2004.  However, none of these examinations addressed the 
veteran's complaints of bilateral knee pain or thoracic spine 
pain.  Furthermore, it does not appear that the veteran's 
claims file was available for review at any of the 
examinations.  As such, the veteran should be afforded a VA 
orthopedic examination to determine if the veteran has 
current disabilities of the bilateral knees and/or the 
thoracic spine, and if so, whether they were as likely as not 
incurred during service.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim, and the Court has held that 
the duty to assist the claimant in obtaining and developing 
facts and evidence to support his claim includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).    

With regard to the veteran's service-connected orthopedic 
disabilities, the Board notes that disability evaluations are 
based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005).  Functional impairment may be due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  Id.; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of function due to pain on use, including during flare-ups.  
In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999). Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).  

Not only were the VA examiners not provided with the 
veteran's claims file for review prior to the examination(s), 
the orthopedic examination did not determine the veteran's 
functional loss due to pain as required by the Court in 
DeLuca.  As such, the veteran should be afforded another VA 
orthopedic examination to determine the current nature, 
extent, and severity of the service-connected left shoulder 
disability, right shoulder arthritis, right ankle arthritis 
and residuals of a resection of the proximal phalanx of the 
left 5th toe.  

Accordingly, the case is remanded to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
disabilities of the bilateral knees, 
thoracic spine and/or the service-
connected left shoulder disability, right 
shoulder arthritis, right ankle arthritis 
and residuals of the resection of the 
proximal phalanx of the left 5th toe.  
After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO/AMC then should schedule the 
veteran for a VA orthopedic examination 
to determine the current nature and the 
likely etiology of the thoracic spine 
disorder, if any, and the current 
bilateral knee disability, if any.  The 
examiner should also determine the exact 
nature of the veteran's service-connected 
left shoulder disability.  Also, the 
examiner should determine the current 
nature, extent and severity of the 
veteran's service-connected orthopedic 
disabilities of the left shoulder, right 
shoulder, right ankle and left 5th toe.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiners prior to 
the requested studies.  The examiner(s) 
in this regard should elicit from the 
veteran and record a full clinical 
history referable to the aforementioned 
disabilities.  

Based on his/her review of the case, the 
examiner(s) should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not that the 
veteran has a current disability of 
either knee and/or a thoracic spine 
disability that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination reports 
should be associated with the claims 
folder.  

The examiner should perform range of 
motion testing with regard to the 
service-connected disabilities to 
determine if the veteran has additional 
functional limitation due to pain.  These 
tests should include a complete test of 
the range of motion of the affected 
joints.  All findings should be reported.  
The examiner(s) should also be asked to 
determine whether the shoulders, right 
ankle and/or left 5th toe exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right and/or 
left shoulder, right ankle and/or left 
5th toe is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

3.  Following completion of the #1-2 
above, the RO/AMC must undertake to review 
the veteran's claims of service connection 
and increased initial ratings.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


